USCA1 Opinion

	




          November 22, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1387                                RAMON CRUZADO-CRESPO,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ____________________            Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for            ______________________     _________________________        appellant.            Guillermo  Gil,  United  States  Attorney, Maria  Hortensia  Rios,            ______________                             ______________________        Assistant  United  States Attorney,  Donna  E.  Shalala, Secretary  of                                             __________________        Health and  Human Services, and  Nancy B. Salafia,  Assistant Regional                                         ________________        Counsel,  Department  of  Health  and  Human  Services, on  brief  for        appellee.                                 ____________________                                 ____________________                      Per Curiam.  This is an appeal from the judgment of                      __________            the district court affirming the decision of the Secretary of            Health  and Human  Services  that  claimant,  Ramon  Cruzado-            Crespo,  is  not  entitled   to  Social  Security  disability            benefits.   Claimant presents one issue for review -- whether            there is  substantial evidence to support  the calculation of            the date his insured status expired.                      At claimant's hearing, the administrative law judge            (ALJ) initially  stated that  claimant's  insured status  had            expired  on June 30, 1980.  The record of claimant's earnings            supports this position.   See Transcript at 199.   During the                                      ___            course  of the hearing, however,  the ALJ decided to consider            the medical evidence through March 31, 1981  despite the lack            of sufficient proof of coverage.  Claimant disagrees with the            ALJ  and asserts that the  correct cut-off date  is August 3,            1983.                      For this  proposition, claimant  does not refer  to            the record of his earnings.  Rather, he  relies on the notice            of  hearing  he  received  concerning  the  second  of   four            applications for disability benefits that he had filed.  This            application was  filed on July  30, 1982.  The  notice sets a            hearing date  of August 3, 1983  and states:   "You should be            prepared  to prove  that you  were under  a disability  on or            before"  followed by a blank space for  a date.  The space is            filled in with the language "Date of hearing."  See Trans. at                                                            ___            145.   Similar  language appears  on the  notice sent  to the            vocational expert  scheduled to testify at the  hearing.  See                                                                      ___            Trans. at 143.  Because he was to prove that  he was disabled            "on or  before" August  3, 1983, claimant  asserts that  this            must be the date he was last insured.                      Although  claimant's reading  of  both  notices  is            plainly plausible, the record as a whole does not support his            position.   First, we doubt  that such an  arguably erroneous            reference  to the  insured-status period  could enlarge  this            period as set  by the  official record of  earnings.  In  any            event, these notices, dated July 22, 1983, concern the second            application filed by claimant.  This  application was not the            one the Secretary considered  and, thus, is not before  us on            review.  As a result, claimant may not rely  on these notices            to support his position.                      Next, the notice of the hearing date concerning the            current application, see Trans.  at 375, states that claimant            _______              ___            should be prepared  to prove  that he became  disabled on  or            before June 30,  1980, the  date reflected in  the record  of            claimant's earnings.  The fact that the ALJ chose to consider            evidence  through  March  1981  was  to  claimant's  benefit.            Further, the current notice is dated December 4, 1991 -- over            seven years after  the notices upon which  claimant rests his            _____            case.   Because there is nothing  else in the record  to back            claimant's   position,  we  conclude   that  the  Secretary's            decision is supported by substantial evidence.                                         -3-                      The  judgment  of the  district court  therefore is            affirmed.            ________                                         -4-